          Case 1:19-cv-04925-AT Document 35 Filed 05/12/20 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
SANDRA RODRIGUEZ,                                                DOC #: _________________
                                                                 DATE FILED: 5/12/2020
                             Plaintiff,

              -against-                                                19 Civ. 4925 (AT) (SN)

COMMISSIONER OF SOCIAL SECURITY,                                               ORDER

                        Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the order of reference at ECF No. 7, referring the matter to
the Honorable Sarah Netburn for a report and recommendation, is WITHDRAWN.

       SO ORDERED.

Dated: May 12, 2020
       New York, New York
